DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 16, and 19 have been considered but are moot because due to the newly amended claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 8,717,802 B2).
Regarding Claim 15, Wang et al. teaches in Figure 1A an oscillator circuit, comprising: 
a current generator circuit (130), configured to output a current input according to a control signal inputted to the current generator circuit (using S_0 through S_3 signals), a current level of the current input being adjusted in response to the control signal in an analog manner (where the current I_coarse is adjusted based on binary signals S_0 through S_3, as well as input from charge pump 120; see also Col. 4, lines 63-65, where 130 is a current digital to analog converter which inputs binary signals S_0 through S_3 to output analog signal I_coarse); and 
a signal generator circuit (110, 120), coupled to the current generator circuit (130), the signal generator circuit being configured to enable a signal transmission path of a plurality of signal transmission paths within the signal generator circuit (using I_bang-bang) according to a digital code inputted to the signal generator circuit (using DCC[31:0]), and generate an output clock by allowing the current input to flow through the signal transmission path (where I_coarse flows through 110), wherein a frequency of the output clock is adjusted according to the current input (I_coarse) and an electrical characteristic of the signal transmission path (I_bang-bang).  

Regarding Claim 19, Wang et al. further teaches the oscillator circuit, wherein 
the signal generator circuit comprises a delay chain supplied by the current input (each of the elements in 110); 
the delay chain is configured to enable the signal transmission path according to the digital code (operates based on DCC[31:0]), and generate the output clock according to the current input (from I_coarse) and a propagation delay of the signal transmission path (delay of each element in 110); 
the electrical characteristic of the signal transmission path is the propagation delay determined according to the digital code (as controlled by DCC[0:31]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 8,334,725 B2) as applied to claim 15 above, and further in view of Lam et al. (US 8,717,802 B2).
Regarding Claim 16, Wang et al. further teaches the oscillator circuit, wherein the control signal comprises a first pulse signal and a second pulse signal (S_0 through S3 signals); the current generator circuit comprises: 
a first current source, configured to provide a first current of the current input (as provided by I_1); 
a second current source, selectively coupled to the signal generator circuit according to the first pulse signal, the second current source being configured to, when coupled to the signal generator circuit, provide a second current of the current input to the signal generator circuit (as provided by I_2, through S1); and 
a third current source, selectively coupled to the signal generator circuit according to the second pulse signal, the second current source being configured to, when coupled to the signal generator circuit, provide a third current of the current input to the signal generator circuit (as provided by I_3, through S2), 
but does not explicitly teach wherein the second current and the third current are at a same current level. 
Lam et al. teaches in Figure 6 a programmable current generator comprising multiple current sources (602, 604, and 606), where the combined current value outputted is varied based on control signals K1 through Ki.  Lam et al. further teaches in Col. 10, lines 61-63 that “each current I1, I2, … Ii, may be different relative to one another or, alternatively, two or more of the currents may be the same.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the current teachings for the plurality of current sources in Wang et al. for the purpose of “provid[ing] a means of adjusting the current”.  Lam et al.: Col. 11, lines 7-10.


Allowable Subject Matter
Claims 1-14 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not disclose, teach or suggest a phase-locked loop (PLL) circuit, comprising: 
a digital code generator circuit, coupled to the PFD circuit, the digital code generator circuit being configured to receive the second control signal, and process the second control signal to generate a first digital code; 
an oscillator circuit, coupled to the PFD circuit, the digital code generator circuit and the frequency divider, the oscillator circuit being configured to receive the first control signal and the first digital code to generate the output clock, 
in combination with all the other claimed limitations.
Claims 2-14 are allowed for depending from Claim 1.

Regarding Claim 20. the prior art does not disclose, teach or suggest a control method of an oscillator circuit, comprising 
processing the second control signal to generate a digital code; 
applying the digital code to the oscillator circuit to allow the current input to flow through a signal transmission path within the oscillator circuit, and accordingly generating an output clock, wherein the first control signal and the digital code are applied to the oscillator circuit concurrently; 
a frequency of the output clock is adjusted according to the current input and an electrical characteristic of the signal transmission path within the oscillator circuit; 
in combination with all the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 17, the prior art does not disclose, teach or suggest the oscillator circuit, wherein the signal generator circuit comprises: 
a capacitor circuit, having a first input terminal and a second input terminal alternately coupled to the current generator circuit, the capacitor circuit being configured to enable the signal transmission path according to the digital code, wherein the electrical characteristic of the signal transmission path is capacitance of the signal transmission path determined according to the digital code; and a comparator circuit, coupled to the first input terminal and the second input terminal, the comparator circuit being configured to generate the output clock according to a signal level at the first input terminal and a signal level at the second input terminal;
in combination with all the other claimed limitations.
Claim 18 is objected to for depending from Claim 17.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA J. CHENG/           Primary Examiner, Art Unit 2849